J-S37031-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: S.R.T., A MINOR                 IN THE SUPERIOR COURT OF
                                                          PENNSYLVANIA


APPEAL OF: W.Y.O., MOTHER
                                                       No. 3311 EDA 2014


                    Appeal from the Order October 21, 2014
              In the Court of Common Pleas of Philadelphia County
                Family Court at No(s): CP-51-DP-0025185-2008,
                            DP-51-AP-0000439-2013


BEFORE: GANTMAN, P.J., SHOGAN, J., and LAZARUS, J.

MEMORANDUM BY LAZARUS, J.:                               FILED JULY 06, 2015

       W.Y.O. (Mother) appeals from the trial court’s order that granted a

goal change to adoption and involuntarily terminated her parental rights to

her child, S.R.T. (born September 2006).1 Due to Mother’s failure to comply

with treatment plans and her inability to provide a safe and adequate

environment to fulfill S.R.T.’s needs, we affirm.

       S.R.T. lived with Mother, her natural father, C.T. (Father), and half-

sibling, D.D., until she was removed from the home in September 2008.

Prior to S.R.T. being removed from the home, the family was receiving

Services to Children in Their Own Home (SCOH) based upon a substantiated

General Protective Services (GPS) report indicating inadequate supervision


____________________________________________


1
  S.R.T.’s father’s parental rights were also terminated during the same
proceeding; he did not file an appeal.
J-S37031-15



and medical neglect in the home; S.R.T. was diagnosed with failure to

thrive.

      On September 24, 2008, the Department of Human Services (DHS)

received a Child Protective Services (CPS) report alleging that Father was

sexually molesting D.D.     According to D.D., Father also allegedly sexually

abused S.R.T.    The person making the CPS report alleged that Mother’s

response to this allegation was that Father “was just fondling the child and

didn’t penetrate.” DHS Exhibit 4. Mother also struggled with drug addiction

and depression. S.R.T. was placed in foster care based upon Mother’s lack

of capacity to provide S.R.T. with adequate care and supervision.      S.R.T.

was taken into DHS custody on September 26, 2008, and she has remained

in the same pre-adoptive foster home since placement.

      DHS created a service plan for Mother with a permanency goal of

reunification with S.R.T.   The service plan objectives included that Mother

maintain her sobriety; participate in mental health treatment regularly;

complete all treatment recommendations and provide documentation of her

progress; learn to use age-appropriate behavior; learn to understand sexual

victimization; obtain and maintain adequate housing; obtain and maintain

job training or employment; and maintain regular visitation and contact with

S.R.T.    DHS referred Mother to the Achieving Reunification Center (ARC)

program for services, referred her to Shelter Care Plus for housing needs,

and provided tokens for transportation to attend visits with S.R.T.




                                     -2-
J-S37031-15



        Due to Mother’s failure to comply with the majority of the services

required to meet the objectives set forth in the service plan, DHS filed a

petition to involuntarily terminate Mother’s rights on August 2, 2013,

pursuant to 23 Pa.C.S. §§ 2511(a)(1), (2), (5), (8)2 and (b) of the Adoption
____________________________________________


2
    Section 2511(a) of the Adoption Act provides, in relevant part:

        (a) General rule. – The rights of a parent in regard to a child may be
        terminated after a petition is filed on any of the following grounds:

        (1) The parent by conduct continuing for a period of at least six
        months immediately preceding the filing of the petition either has
        evidenced a settled purpose of relinquishing parental claim to a child
        or has refused or failed to perform parental duties;

        (2) The repeated and continued incapacity, abuse, neglect or refusal of
        the parent has caused the child to be without essential parental care,
        control or subsistence necessary for his physical or mental well-being
        and the conditions and causes of the incapacity, abuse, neglect or
        refusal cannot or will not be remedied by the parent;

                                           ...

        (5) The child has been removed from the care of the parent by the
        court or under a voluntary agreement with an agency for a period of at
        least six months, the conditions which led to the removal or placement
        of the child continue to exist, the parent cannot or will not remedy
        those conditions within a reasonable period of time, the services or
        assistance reasonably available to the parent are not likely to remedy
        the conditions which led to the removal or placement of the child
        within a reasonable period of time and termination of the parental
        rights would best serve the needs and welfare of the child.
                                       ...

        (8) The child has been removed from the care of the parent by the
        court or under voluntary agreement with an agency, twelve months or
        more have elapsed from the date of the removal or placement, the
        conditions which led to the removal or placement of the child continue
(Footnote Continued Next Page)


                                           -3-
J-S37031-15



Act.3    At this point, S.R.T. had been in foster care for nearly five years.

After a hearing on October 21, 2014, the trial court entered a final decree

terminating Mother’s parental rights to S.R.T. Mother subsequently filed this

timely appeal.4

        Mother presents the following issues for our review:

        1.    Did DHS make reasonable efforts to assist [M]other in
              being reunited with [S.R.T.]?

        2.    Did the department sustain [its] burden that [M]other’s
              rights should be terminated?

Brief for Appellant, at 5.

        It is well established that:

        In a proceeding to terminate parental rights involuntarily, the
        burden of proof is on the party seeking termination to establish
        by clear and convincing evidence the existence of grounds for
        doing so. The standard of clear and convincing evidence is
        defined as testimony that is so “clear, direct, weighty and
        convincing as to enable the trier of fact to come to a clear
        conviction, without hesitance, of the truth of the precise facts in
        issue.” It is well established that a court must examine the
        individual circumstances of each and every case and consider all
        explanations offered by the parent to determine if the evidence
                       _______________________
(Footnote Continued)

        to exist and termination of the parental rights would best serve the
        needs and welfare of the child.

23 Pa.C.S. § 2511(a).
3
    23 Pa.C.S. §§ 2101-2938.
4
   It is noted that though a timely notice of appeal was filed, the trial court
provided the certified record well beyond its due date and Mother filed two
applications for extension of time to file briefs, resulting in this case’s panel
listing being delayed for multiple months.



                                            -4-
J-S37031-15


       in light of the totality of the circumstances clearly warrants
       termination.

In re Adoption of S.M., 816 A.2d 1117, 1122 (Pa. Super. 2003) (citation

omitted). See also In re C.P., 901 A.2d 516, 520 (Pa. Super. 2006) (party

seeking termination of parental rights bears burden of proving by clear and

convincing evidence that at least one of eight grounds for termination under

23 Pa.C.S. § 2511(a) exists and that termination promotes emotional needs

and welfare of child as set forth in 23 Pa.C.S. § 2511(b)).

       We review a trial court’s decision to involuntarily terminate parental

rights for an abuse of discretion or error of law. In re A.R., 837 A.2d 560,

563 (Pa. Super. 2003).           Our scope of review is limited to determining

whether the trial court’s order or decree is supported by competent

evidence. Id.

       Mother asserts that reasonable efforts were not made to assist her in

reunification with S.R.T. Specifically, Mother claims that reasonable efforts

were not made during the period between March 27, 2013, when a Family

Service Plan (FSP) meeting was held in which DHS changed S.R.T.’s

permanency goal to adoption,5 and October 21, 2014, the date Mother’s

____________________________________________


5
  After the FSP meeting in which DHS changed S.R.T.’s goal to adoption, a
hearing was held in which the trial court acknowledged the appropriateness
of the goal change due to Mother’s lack of compliance and scheduled a goal
change and termination of parental rights hearing for August 19, 2013. The
August 19, 2013 hearing was continued several times, due to court functions
and a request made by Father’s counsel, before it was finally held on
October 21, 2014.



                                           -5-
J-S37031-15



rights were terminated.    Mother bases this argument upon social worker

Bessie Lee indicating at the termination hearing that after the permanency

goal was changed to adoption, extra efforts were not made to assist Mother

in meeting her service plan objectives.

      However, our Supreme Court has held that an agency making

“reasonable efforts” is not a requirement for termination under 23 Pa.C.S. §

2511(a)(2). In re D.C.D., 105 A.3d 662, 673 (Pa. 2014). Additionally, this

argument fails to take into account that for four and one-half years prior to

the goal change, DHS made significant efforts to assist Mother in achieving

reunification.   Those efforts were apparent by the fact that for a period of

time in 2011 and 2012, Mother regularly attended mental health treatment

and was permitted to have unsupervised visits with S.R.T.        Because of

compliance in these areas, reunification remained the goal for several years

despite Mother consistently failing to engage in programs to assist her in

obtaining housing and employment.

      The goal was ultimately changed to adoption rather than reunification

because Mother became completely non-compliant with the reunification

plan in late 2012 and 2013.     Mother stopped pursuing a relationship with

S.R.T.; visits were inconsistent and Mother refused to participate in family

therapy with S.R.T. Mother was discharged from ARC for non-compliance,

refused a second chance at the program when it was offered to her, and

failed to participate in the Shelter Care Plus program. Mother cannot blame

DHS for her failure to avail herself of the programs and services offered to

                                     -6-
J-S37031-15



her.   See In re R.T., 778 A.2d 670 (Pa. Super. 2001) (indicating that

agencies are not required to provide services indefinitely where parent is

unwilling or unable to apply instructions received). Moreover, the trial court

made findings at several proceedings for Mother and S.R.T., including the

termination hearing, that DHS made reasonable reunification efforts.          We

discern no reason to disturb these findings.

       Mother also claims that DHS did not sustain its burden of presenting

clear and convincing evidence of grounds for termination. In support of this

argument, Mother asserts that she had appropriate visits with S.R.T.,

participated in mental health services, completed a parenting class, and

looked for jobs. Mother argues that she “made positive changes in her life

and was near completion of her goals. Therefore, [DHS] failed to prove 23

Pa.C.S.A. §[§] 2511 (a)(1), (2), (5), and (8).” Brief for Appellant, at 17.

       Mother’s claim that she was “near completion of her goals” at the time

DHS filed the petition to terminate Mother’s parental rights is completely

unfounded. While Mother allegedly attended mental health treatment, she

provided no documentation of this treatment to the court and failed to

obtain a court-ordered bonding evaluation.        Likewise, no evidence was

presented to demonstrate that Mother’s mental health had been stabilized.

Mother’s visits with S.R.T. may have been appropriate, but they were not

consistent; she missed approximately two-thirds of her scheduled visits in

2013. Mother indicated the lack of consistency occurred in part because she

was babysitting another child.    Moreover, Mother had been permitted to

                                     -7-
J-S37031-15



have unsupervised visits previously, but regressed to supervised visits prior

to the filing of the termination petition.

      Mother repeatedly refused to utilize services to obtain housing,

employment,     and    financial   stability   to   provide   for    an      appropriate

environment for S.R.T.      At the termination hearing, Mother indicated she

was sleeping on the floor at her sister’s house. She also stated that she was

in the process of reapplying for Social Security Income (SSI) since she was

previously denied coverage, and her welfare benefits would cease if she did

not apply for SSI.       Despite applying for SSI benefits, Mother readily

admitted her ability to work. However, Mother has not worked since 2001.

      While Mother completed parenting classes prior to January 2010, DHS

presented evidence that Mother continued to lack appropriate parenting

practices. Despite suggestions to bring nutritious food to S.R.T. at visits as

a response to S.R.T.’s failure to thrive issues, Mother failed to do so. Mother

was made aware of S.R.T.’s medical appointments but did not attend them.

Mother   was   unaware     of   the   name     of   the   school    S.R.T.    attended.

Additionally, Mother remained in communication with Father, creating the

possibility that S.R.T. could have further unsupervised exposure to Father at

some point.

      Overall, Mother’s inability to recognize Father’s sexually abusive

behavior, difficulty following through with parenting recommendations,

failure to obtain a bonding evaluation and provide proof of mental health

treatment, dismissal from ARC, refusal to participate in Shelter Care Plus,

                                        -8-
J-S37031-15



and failure to maintain consistent contact with S.R.T. demonstrate her lack

of compliance with her service plan. Significantly, Mother’s failure to comply

and to remedy her ability to perform parental duties was not for lack of time,

since at the termination hearing S.R.T. had been in DHS custody for more

than six of the eight years of her life.

       Ultimately, Mother’s lack of compliance is indicative of both a failure to

perform her parental duties and an inability to remedy the situation to

provide for S.R.T.’s essential needs. As the trial court noted, “Mother still

need[ed] to acquire sufficient parental skills, [obtain] appropriate housing

[and] a job, complete a drug and alcohol program, and overcome her major

depression disorder to put herself in a position to care for the Child.” Trial

Court Opinion, 2/9/2015, at 9.                 Accordingly, the trial court properly

terminated Mother’s parental rights under sections 2511(a)(1) and (a)(2).6

See    Commonwealth v. Arnold, 665 A.2d 836, 840 (Pa. Super. 1995)

(finding termination of parental rights appropriate where mother was

continually unable to improve financial and residential condition, was

uncooperative with DHS attempts to assist her, and failed to visit child

consistently.)




____________________________________________


6
  We need only agree with trial court’s decision as to any one subsection
under section 2511(a) in order to affirm termination of parental rights. In
the Interest of B.C., 36 A.3d 601, 606 (Pa. Super. 2012)



                                           -9-
J-S37031-15



      Section   2511(b)     requires    a   determination   regarding   whether

termination best serves the developmental, physical, and emotional needs

and welfare of the child.

      Intangibles such as love, comfort, security, and stability are
      involved in the inquiry into the needs and welfare of a child. . . .
      [I]n addition to a bond examination, the trial court can equally
      emphasize the safety needs of the child, and should also
      consider the intangibles, such as the love, comfort, security, and
      stability the child might have with the foster parent.
      Additionally, . . . the trial court should consider the importance
      of continuity of relationships and whether any existing parent-
      child bond can be severed without detrimental effects on the
      child.

In re K.M., 53 A.3d 781, 791 (Pa. Super. 2012) (citations omitted).

      Here, the trial court specifically found a lack of a bond between Mother

and S.R.T. and that S.R.T would not suffer irreparable harm if Mother’s

rights were terminated.      See Trial Court Opinion, 2/9/15, at 10.         In

particular, S.R.T. desired to return to her foster parent at the conclusion of

visits with Mother, knew that she would be safe with her foster parent, and

expressed a desire not to visit with Mother.

      Moreover, the record shows that S.R.T.’s bond with her foster parent is

strong, and S.R.T. has resided with the same individual since placement.

S.R.T. refers to her foster parent as “Mommy” and would prefer to live with

her rather than Mother. We agree with the trial court that “[i]t is in the best

interest of the Child to be adopted” and that “Child has been in foster care

for too long and needs permanency.”         Trial Court Opinion, 2/9/15, at 10;

see In re K.Z.S., 946 A.2d 753, 764 (Pa. Super. 2008) (no parent-child


                                       - 10 -
J-S37031-15



bond worth preserving where child has been in foster care most of child’s life

and result is attenuated bond with parent).

      Accordingly, termination of Mother’s parental rights promotes S.R.T.’s

needs and welfare under section 2511(b), and S.R.T. would suffer no

detriment from permanently severing her connection with Mother.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/6/2015




                                    - 11 -